 650DECISIONSOF NATIONALLABOR RELATIONS BOARDMosier Safe Company and International Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America(UAW), Petitioner.Case 9-RC-8603February 23, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN, AND JENKINSUpon a petition duly filed on July 6, 1970, underSection 9(c) of the National Labor Relations Act, asamended, a hearing in this case was held on July 31,August 7, 17, 21, and September 8, 9, 10, 1970, beforeHearing Officer William A. Molony. Pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, the above-entitled matter wasduly transferred by the Regional Director for Region9 to the Board for decision. The Petitioner and theEmployer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.'3.Questions affecting commerce exist concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The Employer, a New York corporation, is en-gaged in the manufacture of bank and commercialsecurity equipment. Its plants involved in this pro-ceeding are plants 1, 2, and 4, all located in Hamilton,Ohio. The employees in issue are essentially engagedin servicing the production and maintenance depart-ments, or performing duties adjunct to the manufac-turing and warehousing functions.Most of theemployees are located in plant 1. Plant 2 is locatedone-half mile away, while plant 4, the warehouse, isapproximately 4 miles from plants 1 and 2. Pro-duction functions at the Employer's plants involvethree main manufacturing operations: stock or pro-'The Safe Workers'Organization,Chapter No2, intervened for the solepurpose of protecting the unit ofhourlyproduction and maintenance em-ployees which it represents at the Employer's plants It made no showing ofinterest and indicated that it did not wish to appear on the ballot in anyelection directed.duction items; customized or special items; and man-ufacturing changes.Approximately 1,300 employees are employed inthe Employer's operations. The Safe Workers' No. 2represents a unit of over a thousand hourly paid pro-duction and maintenance employees, including, hourlypaid plant clericals and warehouse employees, exclud-ing all research and development employees, serviceemployees, polishers, buffers, platers and helpers em-ployed in the polishing and plating department.'The polishers, buffers, platers, and helpers em-ployed in the polishing and plating department arerepresented by Local Union 43, Metal Polishers, Buff-ers, Platers and Helpers International Union, AFL-CIO.The Petitioner seeks to represent a unit limited onlyto the plant clericals not covered by collective-bar-gaining contracts in plants 1, 2, and 4, and wouldexclude all the other unrepresented, salaried officeand technical employees. The Employer contendsthat because of the functional integration and interde-pendence of its various operations, the only appropri-ateunit involving its salaried employees shouldinclude all the unrepresented salaried employees. Ad-ditionally, the Employer contends that the employeesin question should be given a choice of whether theywish to become part of the existing production andmaintenance unit, as well as a choice of whether ornot they wish independent representation by the Peti-tioner. The contentions of the parties will be discussedbelow.As to the scope of the unit, absent agreement of theparties, the Board has consistently refused to join of-fice and plant clericals in a single unit.3 This rule isfounded upon the bases that office clericals generallywork in separate locations removed from the pro-duction areas, and perform work which is more officethan production oriented and only indirectly relatedto the production process. The two types of clericalsthus have a different community of interest. From thetestimony in this case, and upon the record as a whole,we see no valid reason for departing from the rule inthis case .4 As for a unit of plant clericals sought by thePetitioner, we have consistently found a unit of allunrepresented plant clericals an appropriate bargain-ing group which may be separately represented.'We generally follow the procedure where the plantclericals are sought to be represented by the unionwhich enjoys recognized status as the representative2The Safe Workerswas certified in the existingunit bythe Board pursuantto consentelection agreements.3 See, e g,Copeland Refrigerator Corporation,118 NLRB 1364, 1365;Vul-canized Rubber and Plastics Company, Inc,129 NLRB 1256, 1257.We findthat the transfer among plant clericalsand otheremployees isminimal,and insufficientto overcomethe difference between thetwo typesof clericals3 See, e g,Robbins & Myers, Inc,144 NLRB 295,298,299; cf.Weyerhaeu-ser Company,173 NLRB No. 177188 NLRB No. 97 MOSLER SAFECOMPANYof work related and commonly supervised productionand maintenanceemployees, of giving such employ-ees thechoices of either being added to the estab-lishedunitofproductionandmaintenanceemployees, of being separately represented, or of notbeing represented. However, this issue is not involvedhere.The unionrepresentingthe Employer's pro-ductionand maintenanceemployees, as noted, doesnot seekto represent the plant clericals herein soughtby the Petitioner. We do not feel that such employeesshould, therefore, be denied the opportunity to decidewhether or not they wish to be represented for collec-tive-bargaining purposes for that reason .6As for the exclusion of salaried technical employ-ees, the Board rule, contrary to Petitioner's conten-tion,isthat technical employees will not beautomatically excluded from units of other employeeswhenever their unit placementis in issue.The Boardhas previously concluded that it will determine theunitplacement of technicals on the basis of their com-munity ofinterest,considering,inter alia,the skillsand duties of the employees, the presence or absenceof commonsupervision, the similarity or disparity ofworking conditions, the contact or interchange withplant personnel, specialized schooling and on-the-jobtraining, the organization of the plant, and the kind ofindustry?Applying the above principles to the unit sought bythe Petitioner, we make the following findings:Stipulations:The partiesagree,and we find, thatemployees in research and development, and advertis-ing clerical employees located in plant 5, should beexcluded. The partiesalso agree,and we find, thatapproximately 150 individuals classified as superviso-ry, professional, and/or managerial and confidential,and that all individuals designated as superintend-ents,generalforemen, and foremen in plants 2 and 4inmanufacturingorganizations,be excluded.' Theparties further stipulated, and we find, that the time-keepersand the clerks to foremen are plant clericals,and should be included in the unit of plant clericalsfound to be appropriate.6We also findwithout merit the contentionof the Employerthat thepetition is based upon extent of organization since the Petitioner had on-ginally sought a more inclusive unit. Section9(c)(5) onlyprecludes the Boardfrom giving controlling weight to extent of organization.OverniteTransporta-tionCompany,141 NLRB384, In. 1. Even if the Petitioner's request is, in part,based upon the extent of its organizational efforts,it does not follow that theunit sought is necessarily defective. As discussed below,our determinationdoes not give controlling weight to that fact SeeDixie BelleMills, Inc,139NLRB 629, 631, fn. 7,Stern's,Paramus,150 NLRB 799, 807rSeeRobbins & Myers, Inc,144 NLRB 295, 296;Western GearCorp,160NLRB 272, 274.s The stipulations are set forth in the record and the briefs of the parties.We note that there are numerous other employees similarly situated or bear-ing generic titles similar to the employees the parties agree should be exclud-ed, concerning which no positions were taken or the evidenceis scanty Theunit placementof such employees should be resolved through the stipulationsof the parties or, if necessary,by thechallenged ballot procedure651Office clericals:Since it isclear from the record thatindividuals designatedas secretaries,stenographers,office clerks, clerk typists, and certain clerks in thevarious departments work in office areas and performoffice clerical functions, they are hereby excludedfrom the unit herein sought by the Petitioner.Personnel and industrialrelationsdepartments:Thesedepartments are located in an office area on the firstfloor in plant 1. The departmentservicesboth hourlyand salaried employees. The Employer would includethe manager of group employee relations, wage andhour administrator, and employmentspecialist,guards, and nurses located within the unit. It is notclear from the record whether the guards are guardswithin the meaning of Section 9(b) of the Act. Thenurses arecharacterized as registered practical nursesrather than professional registered nurses and per-form the usual duties of suchnurses.The other em-ployees perform primarily office clerical functions.We find that the working conditions, duties, and in-terests of the employees in questionare dissimilarfrom those of plant clericals, and we shall excludethem from the unit.Payroll department:The payroll department em-ploys three female clerks who maintain personnel filesand who prepare and distribute checks as well as pay-roll tax returns and state tax returns. The departmentis responsible for both hourly and salaried payrolls.The clerks perform their work in an office area andhave no occasion to go into the production areas. Wefind that they are office clericals and exclude themfrom the unit.Purchasing:The purchasing department employsseveral clerical employees who type purchase orders,distribute them, file the orders, and answerinquirieson delivery dates. Although the clerks have daily con-tacts with various departments, including productiondepartments, we find that their work is essentiallyoffice clerical in nature and that they work primarilywithin an office area. We shall exclude these employ-ees as office clericals.Corporate controller:The Employer would includethe two female clerks in thefleet leasingsubgroupwho work in the officeareadesignated "accounting."One clerk works entirely on records related to use ofcars leased by the Employer and related work. Theother clerk keeps records related to leases and alloca-tions of rents for various company locations through-out the country,as well asthe Employer's petty cashfund. Both clerks work entirely in the office area. Wefind the clerks are office clerical and exclude themfrom the unit. The Employer would also include thegeneral clerks and the administrative assistant in theinsurance and pensions subgroup. As the recordshows that their principal functions are office clericaland contains nothing showing that theyengage in 652DECISIONSOF NATIONALLABOR RELATIONS BOARDplant clerical functions, we shall exclude them. TheEmployer would also include the five accountingclerks in general accounting. The record shows thatsuch clerks perform the usual office accounting clerkfunctions and we shall exclude them as office cleri-cals.Office services group:This group is located in anoffice directly across from the mailroom on the firstfloor of the plant 1 offices. The group includes mailclerks,mail girls, duplicating girls, telephone opera-tors, store clerks, and a chauffeur. The mail girls andclerks sort and deliver mail throughout the office are-as. The clerks handle mail bags which they take to thepost office in trucks. The chauffeur spends approxi-mately 20 percent of his time in actual chauffeuringduties, and the rest of his time assisting the clerks andmail girls in their duties. None of these employeesapparently goes into production areas in the perform-ance of duties.The duplicating girls spend most of their time in aduplicating room on the first floor performing multi-lithing and xeroxing services for the order departmentand other office areas. The telephone operators arelocated at the telephone switchboard adjacent to pur-chasing and handle mainly phone calls coming in andcalls going outside the plant. The stockroom employ-ees are responsible for maintaining office supplies andissuing supplies to office personnel upon requisitionand assist in mail duties. They have no occasion to gointo the production area.The employer would include all the employees inthis group; the Petitioner would include only thestockroom employees and the chauffeur. We find thatall the employees in the office services group are en-gaged in office clerical duties with little community ofinterest with plant clericals and exclude them from theunit.Audits and data processing:The two clerks in auditswork in the accounting area and appear to performusual accounting clerical functions and are not direct-ly involved with the production process. We find thatthey are office clericals and exclude them.The data processing department is part of the cor-porate staff organization and is located on the firstfloor of plant 1, adjacent to the personnel area. Thebasic function of the department is to provide infor-mation for a great variety of purposes to the operatingdepartments. In briefest outline, the department re-ceives information from the various operating depart-ments,processesthisinformation through itscomputers, and sends it back in the form of reports.It also maintains "data banks" which facilitate quickreports on recurring informational needs. Employedwithin data processing are keypunch operators, unitrecord operators, computer operators, a productionfile clerk, a documentation clerk, and programmers.The keypunchoperators and programmers are re-quired to take special technical training; the othersare trained on the job. The employees work undercommon supervision and employees may be promot-ed from a job of lesser difficulty to a higher skilled job.The contact with production personnel is infrequent,and the Employer restricts entry of unauthorized per-sons into data processing and has so posted the area.We find that these employees have only a remotecommunity of interest with plant clericals, and weexclude them.Bank and commercial engineering departments;Thecommerical design department is located in secondfloor offices of plant 1, and preparesall engineeringdata necessary for the production of the Employer'scommercial security items, including insulated prod-ucts, money safes, security files, and other miscellane-ous security equipment. The draftsmen, designers,and detailers work directly under the project engi-neers. The work is of a technical nature requiringindependent judgment, specialized aptitude, educa-tion, and training. The normal progression within thedepartment is from junior draftsmen to designer-draftsmen to engineer. At least 50 percent of theirtime is spent in the design or drafting areas. From therecord it is clear that the employees involved in thiswork are technicals, and that their supervision, linesof progression, and working conditions differ fromplant clericals.We shall, therefore, exclude them fromthe unit .9Bank engineering and design:This department islocated adjacentto the commercial engineering de-partments on the second floor of the plant1officearea. The bank design group provides engineeringdata for use of the production department in connec-tion with bank security equipment, including bankdoors, night depositories, drive-in windows, and safedeposit boxes; develops new bank products and per-forms all custom design work on current orders. Likethe commercial design operation,bank design isstaffed with project engineers who supervise the workof designers and draftsmen, and the skills employedand functions involved aresimilar.The normal pro-gression within the department is junior draftsmen todesigner and then senior designer. The work requiresaptitude, extensive on-the-job training, and in somecases special schooling.Each designer or draftsman isassigned to a drawing board and spends approximate-ly 75 to 85 percentof his time on engineering detail.In addition, the department employs computer opera-tors who are responsible for convertingan engineer-ing manual to computer terms and for checking thecomputer output against a parts list, and an adminis-trative assistant who is primarily responsible for re-9SeeGeneral Electric Company,147 NLRB 558, 559 MOSLER SAFE COMPANYviewing engineering jackets as to their technical accu-racy and who also handles correspondence betweenbank design and outside requests. Both the computeroperators and the administrative assistant receive on-the-job training to enable them to handle technicaldata involved in their work. We conclude that thedraftsmen and designers are technical employees, andthat the work of other employees in the department isclosely related to technical duties.We further findthat the employees involved have slight community ofinterest with plant clericals,and we shall exclude themfrom the plant clerical unit.Reproduction department:This department is locat-ed in the area directly below bank engineering knownas the "vault" area. The vault contains files of stand-ard drawings, customer order jackets, and microfilmdrawings. The jobs in the department include ozalidmachine operators, microfilm operators, vault clerks,and order clerks. The bulk of their work and contactsare with production control employees who requisi-tion material for the manufacturing process. Approxi-mately 75 percent of reproduction personnel's workentails pulling,drawing,and running copies for stand-ard orders, as requested by schedulers involved in theproduction process. The remaining part of their timeisprimarily occupied in servicing the product designdepartments. These contacts are almost always per-sonal contacts in the vault area. The ozalid machineoperators and microfilm operators operate machineswhich make prints or copies of drawings, bills of ma-terial,and partslists,a necessary operation in connec-tionwith the operation of the department. Alsoemployed within the department are order clerks whoperform clerical duties in connection with the func-tions of the department, and a runner who carvesrequisitions between various areas. All the employeesare under the same supervisor and require little orroutine training.We find that the employees involvedare neither technicals nor office clericals, and thattheirwork and contacts are mainly production ori-ented.We shall include them in the unit of plantclericals.Marketing section in banking and commercial divi-sion:The division's functions are broken down intotwo subdivisions-the production marketing functionand the order department. The order department islocated in the first floor office area of plant 1. Thework of the department is primarily to initiate theprocessing of all bank and commercial division ordersand to continue processing the orders through manu-facturing and shipment until billing is completed. Or-der analysts break down initial orders as to type ofequipment, pricing, commission, and discounts. Ap-proximately 90 percent of their time is spent in thisinitial processing function. The analysts spend a mi-nor part of their time contacting other personnel both653in and outside the bargaining units to obtain informa-tion. The major part of their work is in their officearea.We find that the order analysts perform primar-ily office clerical functions, and exclude them fromthe unit. The order department also employs orderclerks and general clerks who similarly have essential-ly office clerical functions such as typing and prepar-ing order jackets,maintaining files,answering phonecalls from customers and outside salesmen concern-ing the status of current orders, and computing salescommissions. We shall exclude them from the unit. Inaddition, the department employs shipping coordina-tors who work primarily in the office area and workthe same hours as other employees in the order de-partment. Their work is concentrated largely in han-dling customer inquiries as to specifications, dates ofshipment, and related matters, and also coordinatingtimes and methods of shipping with the warehouse. Inthe performance of these duties the coordinators havesome personal contacts with some plant personnel toseek information as to the status of orders. We findthat the coordinators have primarily office clericalfunctions and exclude them. As to the estimator andthe administrative assistant, who also work in themarketing section, the record is sketchy and we areunable to make a final determination as to their sta-tus.As the Employer would include them and thePetitioner would exclude them from the unit of plantclericals, we shall permit them to vote under challenge.Manufacturing engineering:This group is located onthe second floor office area of plant 1. The timestudyand process routing group consists of the timestudyengineers, process routers, rate setters, and generalclerks.The timestudypersonnelbasically establish per-formance standards for operations in the manufactur-ing process. The several classifications of timestudypersonnel are, in ascending order of experience andtraining: junior timestudy employees, timestudy ob-servers, timestudy engineers B and A, and timestudyand methods engineers. There is a promotional se-quence from junior timestudy work to higher posi-tions. The work requires the exercise of independentjudgment and discretion. Because of their specializedtraining, separate supervision, promotional ladder,and nature of their work, we find that the timestudypersonnel have a separate community of interest fromplant clericals and we exclude them.Working with the timestudy group are process rout-ers whose basic function is to establish factory proce-dures, including the sequence of factory operationsand the parts required. The work, although clerical innature, requires extensive personal consultation withtimestudy personnel and design personnel, but littlepersonal contact with factory people in the factoryarea. The process routers appear more closely allied 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith timestudy personnel and lack a close communityof interest with plant clericals. We shall exclude them.Rate setters work in thesamegeneral area as theprocess routers. The work involves the clerical job ofposting standard times for orders from timestudyrecords and other data. Their primary contacts arewith timestudy personnel and process routers withintheir own group. We find that the rate setters lackcommunity of interest with plant clericals and excludethem.We find that the Flexowriter operators whooperate machines requiring typing skills, and the gen-eral clerk who works at a desk in the timestudy area,perform essentially office clerical work, and we shallexclude them.Tool design:The tool design group is located in aseparate office area adjacent to production control inplant 1. The tool designers and draftsmen design tool-ing for production. They receive product drawingsand determine the kind of tooling applicable, andfollow through on having the tools produced. Thedraftsmen prepare drawings in conformance with thedesign conceived by the designer. They produce andcomplete the final drawing from sketches made by thedesigner. Designers may spend up to 50 percent oftheir time outside the tool design area conferring withsection and department personnel to determine thetype of tools needed to manufacture a specific prod-uct. The draftsmen spend practically all their workingtime in the tool design area. The minimum educationfor employment in the tool design department is ahigh school education with aptitude in mechanicaland shop activities. It takes a year of on-the-job train-ing to prepare for promotion to the draftsman level,and from 2 to 4 years' experience as a draftsmanbefore progression to a designer. The Employerrecommends that the designers and draftsmen contin-ue their education through its ongoing educationaland tuition refund programs. The Petitioner and theEmployer agree as to the technical status of the aboveemployees. We find that the tool designers and drafts-men have a separate community of interest from plantclericals, and we exclude them.Production and inventory control:The productioncontrol area at plant 1 is at the center of the pro-duction process. Schedulers are responsible for sched-uling a given order through the production process byworking with the design and manufacturing, engi-neering, and production personnel, and by providingnecessary paperwork to factory foremen. All theschedulersmaintaindesks in the scheduling area ofproduction control. The schedulers have frequent per-sonal contacts with factory foremen and hourly ratedfactory and warehouse employees. Schedulers partic-ipate with hourly warehouse and store employees inspot and weekly inventories conducted in the ware-house and plants. Although the schedulers share su-pervision withgeneralclerks and order clerks, whoseduties are primarily office clerical, it appears that theclerical work of the schedulers is factory oriented, andthat they share a community of interest with plantclericals.10We shall, therefore, include them in theunit.Expediters are responsible for making certain thatallmanufacturing components necessary for pro-duction of an item are available in inventory. Theexpediteris alsoresponsible for insuring that the spec-ified shipping date for an order is met. In the courseof their duties the expediters contact schedulers, fac-tory foremen, and hourly paid machine operators, aswell as all other personnel involved in the productionprocess, to discuss work on a particular job or todetermine when a particular operation may be com-pleted. The record indicates that approximately 70-75percent of their time is spent in production areas. Wefind that the expediters perform essentially plant cleri-cal work and shall include them in the unit.The inventory control clerks work under the samesupervision as the expediters and are also located inthe plant 1 production area. These employees are re-sponsible for tracking and controlling inventories ofparts in stock. In this connection, they order parts andmaintain inventory records and files of routers. Theyhave very close contacts with hourly rated store clerkswho are covered by the collective-bargaining contractsince the inventory clerk verifies the clerical recordsagainst the actual physical count that is made by thehourly employee. We find that the inventory controlclerks have a close community of interest with plantclericals and include them in the unit herein foundappropriate.Dispatchers work under the same supervision as theinventory control clerks and expediters. They are re-sponsible for guiding orders through the productionprocess in their assignedareasto the designated pro-ductionareas.They spend almost all their time in thefactory departments to which they are assigned. Wefind that the dispatchers are plant clericals and in-clude them in the unit.Traffic department:Traffic clerks handle the rout-ing of shipments by selecting the mode of transporta-tion and the route for shipment. They work closelywith one hourly paid traffic clerk, who is a memberof the production and maintenance bargaining unit,and work under the same supervisor. The employeesin question are located in the warehouse in plant 4.Because of the nature of their work they have dailycontact with hourly rated warehouse personnel. Weare of the opinion that they have a community ofinterest with plant clericals and shall include them inthe unit.10 SeeLdhstonImplementCompany,121NLRB868, 870. MOSLERSAFE COMPANYController'soffice:In addition to the timekeepersand lead timekeeper,who the parties stipulated andwho we found should be included in the unit, ac-countants,accounting clerks,billing clerks,accountspayable clerks, and cost clerks are employed in thisoffice.All the employees in general accounting workin an office area designated as "Accounting" on thesecond floor of plant 1.The accounting clerks per-form a variety of routine calculations,posting, coding,typing,and filing duties.The junior and senior ac-countants do the more difficult related functions. TheEmployer requires a minimum of a high school educa-tion with some interest in continuing night schooltraining in accounting.The normal progression isfrom accounting clerk to junior accountant to senioraccountant.The group members rarely leave the of-fice areas to accomplish their purpose,although em-ployees working in cost accounting spend a minorityof their time in other office and plant areas.The ac-counts payable clerks and cost clerks do related ac-counting work and also spend the overwhelming partof their time in their own or other office areas. Wefind that the accounting group are office clericals andexclude them.]]On the basis of the foregoing,the parties'stipula-tions,and the entire record,we find that the followingemployees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act:.All plant clerical employees of the Employer atIts plants 1, 2, and 4 located at Hamilton, Ohio,including timekeepers and clerks to foremen,schedulers,expediters,inventory control clerks,11SeeCarting BrewingCompany,Inc.,126 NLRB347, 348655dispatchers, traffic clerks, vault custodians, vaultorder clerks, ozalid machine operators, and mi-crofilm machine operators, excluding all officeclerical employees, confidential employees, tech-nical employees, managerial employees, profes-sional employees, guards and supervisors asdefined in the Act, and all other employees, in-cluding plant clericals represented under currentcollective-bargaining agreements.Although the unit we thus find appropriate differsfrom that sought by the Petitioner, we shall not dis-miss the petition inasmuch as the Petitioner has notspecifically disclaimed interest in such unit. We shall,therefore, order a direction of an election, as providedbelow, subject to the Regional Director's ascertainingthat the Petitioner has made an adequate showing ofinterest among the employees in the appropriate unit.If the Petitioner does not now desire to participate inan election in the unit found appropriate herein, weshall permit it to withdraw its petition without preju-dice upon written notice to the Regional Directorwithin 10 days from the date of this Decision.[Direction of Election 12 omitted from publication.]12 In order to assure that all eligible voters may havethe opportunity tobe informedof the issues in the exercise of theirstatutoryright to vote, allparties tothe electionshould haveaccess to a list of voters and their addresseswhich may be used tocommunicate with them.Excelsior Underwear Inc.,156NLRB 1236,N L.R.B. v. Wyman-Gordon Company,394 U.S. 759. According-ly, it is herebydirected that an electioneligibilitylist, containing the namesand addresses of all the eligible voters, must be filed by the Employer withthe Regional Director for Region 9 within 7days of thedate of this Decisionand Directionof ElectionThe list may initially be used bythe RegionalDirectorto assist in determining an adequate showing of interest The Re-gional Director shall make this list available to all parties to the election whenhe shall have determined that an adequate showing of interest among theemployees in the unit found appropriate has been established.No extensionof time to file this list shall be grantedby theRegional Director except inextraordinarycircumstances. Failure tocomplywith this requirement shallbe groundsfor setting aside the election wheneverproper objectionsare filed.